Citation Nr: 0705544	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Atlanta, Georgia.  In this decision the RO granted service 
connection for bilateral hearing loss and assigned the 
veteran a 10 percent evaluation, effective in September 2002.  
Also in this decision the RO denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric disability.  

The Board notes that a separate claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
was filed, developed and adjudicated.  The RO initially 
denied service connection for PTSD in March 2004 and 
continued the denial in a January 2005 rating decision.  The 
veteran did not appeal these decisions and they are final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, as 
noted on the title page of this decision, the issue involving 
entitlement to service connection for PTSD is not presently 
before the Board.  


FINDINGS OF FACT

1.  From the date of the grant of service connection, the 
veteran has had bilateral hearing loss manifested by levels 
IV and VIII hearing acuity in the right ear and levels IV and 
II hearing acuity in the left ear, respectively.

2.  In a July 1998 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
disability; the veteran did not appeal that decision.  

3.  The additional evidence associated with the claims file 
since the July 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.



CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation greater than 10 
percent for bilateral hearing loss have not been met from the 
effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 
4.86 (2006).

2.  The July 1998 denial of the claim for service connection 
for a nervous disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2006).  

3.  Since the July 1998 denial, no new and material evidence 
has been received to warrant reopening the veteran's claim 
for service connection for a psychiatric disability, other 
than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal regarding the application to reopen a claim for 
service connection for a psychiatric disability, other than 
PTSD, the appellant was provided with notice of the VCAA in 
September 2002, which was prior to the October 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  With 
respect to the issue of entitlement to an evaluation greater 
than 10 percent for bilateral hearing loss, the appellant was 
provided notice of the VCAA in July 2003, which was after the 
October 2002 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini with 
respect to this issue have not been satisfied.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  

For purposes of evaluating the veteran's request to reopen 
his claim, the Board observes that the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.  

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for a psychiatric disability in a 
September 2001 letter.  In order to establish his claim, he 
was informed that he needed to submit evidence showing a 
current mental disability and evidence relating such 
disability to an injury, disease or event in service.  He was 
further informed of the types of evidence to submit such as 
medical records or medical opinions.  He was also informed in 
the October 2002 rating decision, November 2002 cover letter, 
and the September 2004 supplemental statement of the case, as 
to what qualifies as new and material evidence.  However, he 
failed to submit new medical evidence of a relationship 
between his psychiatric diagnoses and service, as noted 
below. The appellant was not deprived of an opportunity to 
participate in the adjudication process because he did not 
know what evidence was needed to reopen his claim.  The 
appellant was told what evidence he needed to furnish in 
these letters.  Thus, the Board finds that the directives of 
Kent are satisfied.

Regarding the increased rating claim for hearing loss, the RO 
informed the appellant in the July 2003 letter as well as the 
October 2002 rating decision and November 2002 cover letter, 
and the September 2004 statement of the case, of the 
applicable laws and regulations, including the relevant 
criteria for a higher evaluation.  

These notices informed the appellant of the evidence needed 
to substantiate both claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  In this regard, VA further 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.       

The Board also notes that the September 2002 and July 2003 
letters implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  
Specifically, he was advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in a March 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA audiology 
examinations as these examinations were deemed necessary to 
make a decision regarding this claim.  See 38 U.S.C.A. 
§ 5103A(d).  The appellant was additionally provided with the 
opportunity to attend a hearing which he declined.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Hearing Loss

Facts

In September 2002, the veteran filed a claim for service 
connection for hearing loss due to exposure to aircraft while 
on board a naval ship.  

Results of audiogical testing performed at a VA medical 
center in September 2002 are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
80
85
LEFT
20
30
65
80
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 82 percent in the left ear.  The 
examiner reported that the audiological testing revealed a 
mild precipitously falling to a severe hearing loss at 1000 
to 8000 Hertz (Hz).  He noted that the veteran was a 
candidate for amplification.  Ear impressions were taken.  

The veteran reported to a VA audiology clinic in November 
2002 for an audiology hearing aid evaluation.  He was issued 
hearing aids.  

In April 2003, the veteran reported for another hearing aid 
evaluation at a VA audiology clinic and was issued new 
hearing aids.  

In statements received in the RO in August 2003, the veteran 
and his wife asserted that the veteran's hearing disability 
warranted a higher than 10 percent rating.  The veteran's 
wife stated that the veteran had a terrible time hearing and 
understanding what anyone said.   

A September 2003 VA contract examination report notes that 
the veteran began using hearing aids two years earlier.  The 
examiner diagnosed the veteran as having bilateral hearing 
loss, more severe in the higher frequencies.  She noted that 
if treated, the problem would not cause a change in the 
hearing threshold level.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
80
85
LEFT
50
50
75
90
90

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 96 percent in the left ear.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2006).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2006).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. § 4.85 (2006).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2006).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2006).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2006).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2006).

VA audiology examination findings in September 2002 revealed 
that the average pure tone threshold at 1,000, 2,000, 3,000, 
and 4,000 hertz was 68 decibels in the right ear and 65 
decibels in the left ear. Speech recognition ability was 80 
percent in the right ear and 82 percent in the left ear.  The 
audiological findings correspond to a level IV hearing in the 
right ear and level IV hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI (2006).  Under Table VII, a designation of 
level IV hearing in the right ear and level IV hearing in the 
left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).

The Board notes that the calculated puretone threshold 
averages from the September 2002 VA audiology examination as 
noted above differs from the RO's calculated average 
thresholds.  That is, the Board's calculated puretone 
threshold averages of 68 decibels in the right ear and 65 
decibels in the left ear differs from the RO's determination 
of 59 decibels in the right ear and 56 decibels in the left 
ear.  Notwithstanding this discrepancy, both findings yielded 
a 10 percent evaluation.  Consequently, the Board finds that 
the discrepancy constitutes harmless error with no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet App 384 (1993).

Results of the VA contract audiology examination in September 
2003 showed that the average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 70 decibels in the right 
ear and 76 decibels in the left ear.  Speech recognition 
ability was 56 percent in the right and 96 percent in the 
left ear.  These audiological findings correspond to a level 
VIII hearing in the right ear and a level II in the left ear.  
38 C.F.R. § 4.85, Table VI (2006).  Under Table VII, a 
designation of level VIII hearing in the right ear and level 
II hearing in the left ear yields a 10 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

Based on the foregoing findings, the veteran's bilateral 
hearing loss most approximates a 10 percent evaluation.  

Consideration has been given to section 4.86 for exceptional 
patterns of hearing impairment, but this section is not 
applicable to the September 2002 or September 2003 
examination findings.  Pure tone threshold levels were 
neither 55 dB or higher at each of the four frequencies, 
i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB 
or less at 1,000 hertz and 70 dB or more at 2000 hertz.  See 
38 C.F.R. § 4.86(a) & (b).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Thus, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Also, the Board finds that the veteran's hearing loss is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's bilateral hearing loss has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.

For all the foregoing reasons, the veteran's claim for an 
evaluation greater than 10 percent for bilateral hearing loss 
must be denied from the date of the grant of service 
connection.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2002).

III.  Psychiatric Disability Other Than PTSD

The RO originally denied the appellant's claim for service 
connection for a nervous disability in July 1998.  The RO 
concluded that there was no showing of a psychiatric disorder 
during service and no evidence relating a current psychiatric 
disorder to service.  The appellant was given notice of this 
decision that same month.  He did not appeal the July 1998 
decision and that decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.1103.  However, under pertinent law 
and VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for a psychiatric disability in 
September 2002, the revised version of 3.156 is applicable in 
this appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence on file at the time of the July 1998 adverse 
rating decision included the veteran's service medical 
records which were devoid of complaints or findings of a 
psychiatric nature, and including a normal clinical 
psychiatric evaluation at the veteran's separation 
examination in August 1954.  It also included a September 
1956 statement from the veteran's roommate, Mrs. E.G.H., who 
said that the veteran was under a "nervous strain" in 
service trying to perform active duty with sight in only one 
eye and that this aggravated his nerves.  Similarly, the 
veteran submitted a statement in July 1998 stating that 
possibly the stress and strain he experienced with his work 
and personal life were aggravated by his eye problems (which 
are not service connected).  The evidence on file at the time 
of the July 1998 rating decision did not include postservice 
medical records or information of treatment for a psychiatric 
disability.

Evidence submitted following the July 1998 adverse rating 
decision includes VA outpatient records dated in 2002 
reflecting diagnoses of Alzheimer's dementia, depression and 
panic disorder.  An April 2002 record notes that the veteran 
was being seen due to worsening of depression and panic 
attacks over the past six weeks.  His past psychiatric 
history included a history of depression and panic attacks 
over the previous two years.  He was noted to have no history 
of psychiatric inpatient treatment.  Another April 2002 VA 
medical record assessed the veteran as having panic disorder 
and Alzheimer's dementia and noted that the latter diagnosis 
was emerging as the dominant diagnosis with its accompanying 
anxiety and behavioral deregulation.  

The evidence also includes a November 2004 letter from the 
veteran's private psychiatrist, B. F. Scanlon, M.D., who said 
he had been treating the veteran since November 1994 for 
major depression, recurrent, with varying degrees of severity 
or remission and generalized anxiety disorder.  He reported 
that the veteran experienced an increase in anxiety symptoms 
following September 11, 2001, and that these symptoms 
included recurring nightmares of an event the veteran 
purportedly experienced in service.  He described the event 
as a freak accident involving an explosion which caused a 
fellow serviceman to lose his arm.  The evidence further 
includes statements dated in August 2003 from the veteran and 
his wife asserting that the veteran's mind was damaged by 
incidents during the war, as well as problems that developed 
after service.  

The additional evidence outlined above is new in that it 
reflects present psychiatric diagnoses that were not known at 
the time of the adverse decision in July 1998.  However, the 
evidence is not material since it does not relate the 
veteran's present psychiatric diagnoses to service and thus 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disability 
other than PTSD.  

The earliest evidence of a postservice psychiatric disability 
was many years after service in 1994.  This is based on Dr. 
Scanlon's November 2004 letter stating that he began treating 
the veteran in 1994 for major depression, recurrent, with 
varying degrees of severity or remission and generalized 
anxiety disorder.  However, Dr. Scanlon does not relate these 
disabilities to service.  Rather, he states that the 
veteran's symptoms increased following September 11, 2001.  
Although one of these symptoms involved increased nightmares 
of an inservice stressor, an increase in psychiatric 
symptomatology due to a postservice event is not the same as 
medical evidence linking a psychiatric diagnosis to service.  
Moreover, this evidence appears to have been submitted in 
support the veteran's then pending claim for service 
connection for PTSD.  As noted in the introduction above, the 
issue of entitlement to service connection for PTSD was 
adjudicated in a separate rating decision in March 2004 and 
is not a part of this appeal.  

The veteran's claim was previously denied on the basis that 
there was no evidence that he had a current psychiatric 
disorder that had its onset or was otherwise related to 
service.  The additional evidence submitted by the veteran by 
itself or in connection with the evidence previously 
assembled does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disability, and is thus not "new and material" 
for purposes of reopening the claim. 

In the absence of new and material evidence to reopen the 
claim for service connection for a psychiatric disability, 
the application to reopen must be denied and the July 1998 RO 
determination remains final.  


ORDER

The claim for an initial evaluation greater than 10 percent 
for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a psychiatric disability other than PTSD is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


